       Case 1:20-cv-00285-MCC Document 15 Filed 06/15/21 Page 1 of 1




                  UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

AMBER GEARY,                               :      Civil No. 1:20-CV-285
                                           :
                   Plaintiff               :
                                           :
     v.                                    :      (Magistrate Judge Carlson)
                                           :
ANDREW SAUL,                               :
Commissioner of Social Security,           :
                                           :
                   Defendant               :

                                    ORDER

     AND NOW, this 15th day of June, 2021, in accordance with the accompanying

Memorandum Opinion, IT IS HEREBY ORDERED THAT:

     1. The Clerk shall enter final judgment AFFIRMING the decision of the

          Commissioner of Social Security; and,

     2. The Clerk of Court shall CLOSE this case.



                                                  s/Martin C. Carlson
                                                  Martin C. Carlson
                                                  United States Magistrate Judge
